Citation Nr: 0003371	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  95-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a laminotomy at the L5 level.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to September 
1987.

By a decision entered in June 1995, the RO denied a claim of 
service connection for post-operative residuals of a 
laminotomy at the L5 level.  The veteran appealed the RO's 
determination to the Board of Veterans' Appeals (Board), and 
the Board, by a decision entered in December 1998, likewise 
denied the claim.  The Board concluded that the claim was not 
well grounded.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In May 1999, the VA General Counsel filed an 
unopposed Motion to Remand and to Stay Proceedings (unopposed 
motion).  In the unopposed motion, the General Counsel 
asserted that the Board had failed to provide adequate 
reasons and bases for its decision, inasmuch as it had not 
discussed whether the veteran would be entitled to service 
connection pursuant to the continuity of symptomatology 
provisions in 38 C.F.R. § 3.303(b), and the Court's decision 
in Savage v. Gober, 10 Vet. App. 488 (1997).  Accordingly, it 
was requested that the Board's decision be "vacated and 
remanded for further development and adjudication of the 
claim on the merits . . . ."  By an order dated in June 
1999, the Court granted the unopposed motion, vacated the 
Board's December 1998 decision, and remanded the matter to 
the Board.

In September 1999, the Board wrote the veteran and notified 
him of his right to submit additional argument and evidence 
in support of his appeal.  Additional evidence was received 
at the Board in September and December 1999, and the 
veteran's representative submitted additional written 
argument in January 2000.



FINDING OF FACT

Competent evidence has been received which tends to link a 
current low back disorder to military service.


CONCLUSION OF LAW

The claim of service connection for post-operative residuals 
of a laminotomy at the L5 level is well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that service connection should be 
granted for post-operative residuals of a laminotomy at the 
L5 level.  He contends that his current difficulties can be 
traced to an in-service injury.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1131 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for post-operative residuals of a 
laminotomy at the L5 level is well grounded.  The record 
shows that the veteran has a current low back disorder, and 
he has submitted testimony and lay statements to the effect 
that he injured his back in service.  In addition, the record 
now contains a letter from a private physician, William 
Kermond, M.D., dated in July 1999, which indicates that the 
veteran's low back symptomatology is "causally related to 
his injury in the Navy in 1987."  Under the circumstances, 
the Board finds that the requirements for a well grounded 
claim have been satisfied.  Consequently, to this extent, the 
appeal is granted.


ORDER

The claim of service connection for post-operative residuals 
of a laminotomy at the L5 level is well grounded; to this 
extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the claim of 
service connection for post-operative residuals of a 
laminotomy at the L5 level is well grounded.  Consequently, 
because the claim is well grounded, VA has a duty to assist 
the veteran in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In this regard, the Board notes that Dr. Kermond's report, 
although sufficient to make the veteran's claim well 
grounded, does not provide an adequate basis for a grant of 
service connection.  This is so because Dr. Kermond's report 
does not appear to be based on a thorough review of the 
available evidence.  The report indicates, for example, that 
the veteran first underwent surgery on his back in 1990, even 
though it is clear from the record that that surgery was 
performed in 1992.  In addition, the report contains no 
reference to a July 1990 motor vehicle accident, and no 
discussion with regard to what effect, if any, that accident 
may have had on the veteran's overall disability picture.

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Because the report from Dr. 
Kermond is unsatisfactory in this regard, and because the 
veteran has not yet been afforded an examination by VA aimed 
at assessing the etiology of the condition in question, a 
remand is required.  38 C.F.R. §§ 3.326, 19.9 (1999).

A remand is also required so that efforts can be made to 
obtain additional evidence pertinent to the veteran's appeal.  
Documents in the file reflect that the veteran was involved 
in a motor vehicle accident in July 1990, that he underwent a 
second operative procedure at Winchester Hospital in 1995 or 
1996, and that he was treated at the Orthopaedic Back Center 
for a total of 15 weeks, from December 1998 to April 1999.  
He has also testified that he may have seen a chiropractor 
sometime between 1987 and 1992, and the record contains a 
physical therapy evaluation report from Wellesley Hills 
Medical Center which shows that the veteran was to 
participate in physical therapy sessions beginning in April 
1990, and indicates that he was at that time being seen by a 
Pat Schindler and Dr. Bohlman.  Because it does not appear 
that the record presently contains all of the reports 
corresponding to these events, further efforts to assist the 
veteran are necessary.  38 C.F.R. § 19.9 (1999).

The Board also finds that additional efforts should be made 
to obtain records from the service department.  Although the 
record reflects that the RO has made several unsuccessful 
attempts to obtain the veteran's service medical records, the 
most recent communications from the service department, dated 
in March and August 1995, suggest that relevant records might 
be located if additional information is provided as to the 
nature of the veteran's alleged in-service injury, and the 
dates, places, and types of treatment received.  It would be 
helpful to obtain the veteran's service personnel records, 
and to conduct a search of his unit's muster rolls and Navy 
shore station history, inasmuch as those documents may 
contain relevant information pertaining to the veteran's 
alleged in-service injury.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his back that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
RO should ask the veteran to provide 
copies of any police and/or accident 
reports and litigation records 
pertaining to the motor vehicle accident 
in July 1990 and, after obtaining the 
required releases, should undertake 
efforts to procure any additional, 
relevant records of treatment from 
Winchester Hospital, the Orthopaedic 
Back Center, Wellesley Hills Medical 
Center, Pat Schindler, Dr. Bohlman, and 
from the chiropractor referenced by the 
veteran during the hearing held at the 
RO in February 1996.  The RO should also 
make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

		2.  The RO should ask the veteran to 
provide as much additional detail as 
possible regarding his claimed in-
service back injury, including dates, 
times, locations, units of assignment, 
and places and types of treatment.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
information received should be 
associated with the claims folder.

		3.  The RO should contact the service 
department and ask it to conduct another 
search for the veteran's service medical 
records, including any records of in-
service hospitalization and/or clinical 
treatment.  The RO should include in its 
request the available information 
pertaining to the veteran's units of 
assignment, the nature of the alleged 
in-service injury, and the dates, 
places, and types of treatment he claims 
to have received.  The RO should also 
request that the service department 
provide the RO with a complete copy of 
the veteran's service personnel records, 
and copies of any other records 
pertinent to the veteran's claim, 
including any muster rolls and/or Navy 
shore station histories which may 
contain information pertaining to the 
veteran's claimed in-service injury.  
The information obtained, if any, should 
be associated with the claims folder.

	4.  After the above development has been 
completed, the veteran should be 
scheduled for an examination for 
purposes of assessing the likely 
etiology of any currently noted back 
disorder.  The examiner(s) should 
conduct a thorough review the claims 
folder, examine the veteran, and provide 
an opinion as to whether it is at least 
as likely as not that the veteran has a 
current back disorder that can be 
attributed to service.  In so doing, the 
examiner(s) should comment upon the July 
1999 opinion offered by Dr. Kermond, and 
the significance, if any, of the 1990 
records from Wellesley Hills Medical 
Center, which show that the veteran was 
at that time being seen for complaints 
of discomfort in the right thoracic 
area, at approximately T5-T10, after 
lifting a heavy object at work.  A 
complete rationale for all opinions 
should be provided.

	5.  The RO should thereafter take 
adjudicatory action on the claim here in 
question.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



